Action by plaintiff individually for personal injuries suffered, and by her as executrix to recover for the death of her son, as a consequence of a collision, at an intersection, of two automobiles respectively owned and operated by defendants Sharpe and Louise M. Baylis. On the opening the action was discontinued as to defendant Jesse T. Baylis and the complaint amended accordingly. Defendant Louise M. Baylis has not appealed. Judgment in favor of plaintiff individually and as executrix and order denying motion of defendant Sharpe for a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.